Citation Nr: 1403262	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-22 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, rated 20 percent.

2.  Entitlement to an increased rating for a left knee disability, rated 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1988 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

The Veteran asserts that the current manifestations of his service connected degenerative disc disease warrant a rating in excess of the currently assigned 20 percent rating.  38 C.F.R. § 4.71a Diagnostic Code 5243 (2013).  The Veteran also asserts that the current manifestations of his service connected chondromalacia of the left knee warrant a rating in excess of the currently assigned 10 percent rating.  38 C.F.R. § 4.71a Diagnostic Code 5260-5003 (2013).

The Veteran last underwent a VA examination to address the severity of his disabilities in September 2009.  The Veteran asserts that since the September 2009 examination, both his degenerative disc disease and chondromalcia of the left knee have worsened in severity.  As it has been more than four years since the Veteran has been provided a VA examination concerning his conditions and as he has asserted a worsening of both conditions, a remand is warranted to ensure that record contains evidence of the current severity of the Veteran's service-connected degenerative disc disease and chondromalcia of the left knee.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Associated with the claims file are VA treatment records dated through July 2010.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated after July 2010 should be made.  38 C.F.R. § 3.159 (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since July 2010.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative disc disease and chondromalacia of the left knee.  The examiner must review the claims file and should note that review in the examination report.  The examiner should provide the following the information:

(a)  With regard to the degenerative disc disease of the spine, all necessary test, x-rays, and studies (including range of motion studies) should be conducted.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.  

(b)  The examiner should specifically address the Veteran's functional loss due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to symptoms such as pain should be equated to additional degrees of limitation of motion beyond that shown clinically.  

(c)  The examiner should address whether the Veteran has any objective neurological abnormalities associated with his degenerative disc disease, and, if so identify such abnormalities and their severity. 

(d)  The examiner should state whether the Veteran's degenerative disc disease has resulted in any physician prescribed bed rest, and if so, the number of days of physician prescribed bed rest and must include an explanation as to how the examiner arrived at that finding. 

(e)  With regard to the chondromalacia of the left knee, all necessary tests, x-rays, and studies (including range of motion studies), should be conducted.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.  The examiner should specifically address the Veteran's functional loss due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to symptoms such as pain should be equated to additional degrees of limitation and extension beyond that shown clinically.

3.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

